Citation Nr: 0525403	
Decision Date: 09/16/05    Archive Date: 09/29/05	

DOCKET NO.  05-19 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1944 to July 1946.

His medals and badges include the Purple Heart Medal and the 
Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
VARO in St. Louis, Missouri, that denied entitlement to 
service connection for PTSD.

In accordance with the provisions of 38 U.S.C. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2005), this appeal has been 
advanced on the Board's docket for good cause shown.


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has fulfilled its duty to assist 
the veteran in developing such evidence.

2.  The veteran engaged in combat with the enemy.

3.  The veteran has not been diagnosed with PTSD by a mental 
health professional.


CONCLUSION OF LAW

The veteran does not have PTSD that was incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), and its 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, including obtaining medical examinations or opinions 
if necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5107, and 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2005).  VA is not required to provide assistance to a 
claimant, however, if there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 503A.

The VCAA and its implementing regulations also require VA to 
notify a claimant and the claimant's representative of any 
information, and any medical or lay evidence, that was not 
previously provided to VA, and is necessary to substantiate 
the claim.  As part of that notice, VA is to specifically 
inform the claimant and the claimant's representative of what 
portion, if any, of the evidence is to be provided by the 
claimant and what part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103.  VA has 
elaborated on its duty to notify by undertaking to inform 
claimants to submit relevant evidence in their possession.  
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice requirement is not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Court has confirmed and emphasized VA's duties under the 
VCAA to notify claimants.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In this case, VA provided the veteran with notice in 
compliance with the requirements of 38 U.S.C.A. § 5103, and 
told him to submit evidence in his possession.  In a 
communication dated in March 2004, the veteran and his 
representative were informed what the evidence had to show to 
establish entitlement to PTSD.  Further, the RO invited the 
veteran to submit evidence relevant to the claim on appeal.

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini 
at 120.  In this case, the RO issued the March 2004 VCAA 
notice prior to the June 2004 initial decision with regard to 
the claim for service connection for PTSD.

VA shall make reasonable efforts to assist a claimant.  
38 U.S.C.A. § 5103A.  That assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an opinion or examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(1).  In this 
case, VA accorded the veteran such an examination in April 
2004.  Further, he was provided with a social and industrial 
survey in conjunction with the examination.  The reports of 
the evaluations are of record.  The claims file contains all 
known and relevant records of mental health and medical 
treatment.  The veteran has not reported the existence of any 
relevant evidence that is not associated with the claims 
file.  VA has therefore met its duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim on 
appeal.

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with the provisions of 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy, and the claimed 
stressor is related to that combat, lay testimony alone may 
establish the occurrence of a claimed inservice stressor in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of such service.  
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128 (1997).

In the instant case, there is no question of the veteran's 
involvement in combat action.  However, without competent 
evidence of a diagnosis of PTSD, service connection is not in 
order.

The medical evidence of record includes the report of a 
social and industrial survey conducted by VA in April 2004.  
At that time, the veteran described some of his combat 
experiences.  An assessment was made that the veteran had 
generalized anxiety disorder and major depressive disorder.  
It was stated "the symptoms associated with these conditions 
quite likely could be associated with the veteran's WWII 
experience and the symptoms would be difficult to 
differentiate at times with PTSD symptoms in that anxiety and 
depression are frequently associated with PTSD."  However, 
the community care coordinator who conducted the examination 
did not provide a diagnosis of PTSD.

The veteran was accorded a psychiatric examination by VA 
several days later in April 2004.  The claims file, the 
veteran's DD Form 214, and his medical records from the VA 
Medical Center in Kansas City and the Clinical Outreach 
Clinic in Kirksville, were reviewed prior to the examination.  
There was no social and industrial survey report in the 
computer at the time of the examination.  The veteran's wife 
was present throughout the interview and provided some 
information.  No psychometric tests or questionnaires were 
utilized.

The examiner was aware that the veteran received the Purple 
Heart Medal and the Combat Infantryman Badge.  It was noted 
the veteran had been treated at the VA facility on several 
occasions for major depressive disorder and senile dementia.  
The veteran was taking psychotropic medication, but stated he 
did not believe the medication was helping him very much.  He 
described symptoms of depressed mood, anhedonia, 
hopelessness, helplessness, and avoidance of crowds.  He 
denied flashbacks, but did have recurrent dreams of 
slaughtering hogs.

The veteran's post service employment history consistent 
primarily of manual labor type work and farming.  He had been 
married to the same woman since 1946 and they had three sons 
who were all grown and out of the home.  The family was 
described as close.  The veteran stated he had never had any 
outpatient psychiatric care other than that which he had 
received at the Clinical Outreach Clinic in Kirksville.  He 
believed he had been hospitalized 3 or 4 times at the VA 
medical facility in Kansas City, but there are no discharge 
summaries to verify this and neither he nor his wife could 
give any dates.

Mental status examination findings included notation of some 
paranoia.  There was also short-term memory loss.  It was the 
examiner's opinion that the veteran did not meet the criteria 
warranting a diagnosis of PTSD.  When the veteran was asked 
why he thought he had PTSD, he "said it was because he had 
been told by his treating therapist at this facility that he 
had it."

The Axis I diagnoses were:  Major depressive disorder, 
recurrent; and dementia, Alzheimer's type, early onset.  
There was no Axis II diagnosis.

Without competent evidence of a diagnosis of PTSD, service 
connection is not in order.  The veteran's own assertions 
that he has PTSD are of no probative value since a layperson 
such as the veteran is not competent to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also 
38 C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.]  The Board appreciates 
the veteran's combat service and does not question in any way 
the fact that he was exposed to significant combat action 
with the enemy while serving during World War II.  However, 
there is no diagnosis of PTSD related to combat.  
Accordingly, service connection is not in order.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


